Citation Nr: 1113620	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  04-36 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a mental disability other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from September 1963 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The case was most recently before the Board in March 2009.  At that time, the Board denied entitlement to service connection for PTSD.  The Board also referred the issue of entitlement to service connection for generalized anxiety disorder to the agency of original jurisdiction (AOJ) for appropriate action.

In May 2009, the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  By a June 2010 memorandum decision, the Court affirmed that part of the March 2009 Board decision that denied entitlement to service connection for PTSD.  The Court also modified that part of the Board's March 2009 decision that referred the issue of entitlement to service connection for generalized anxiety disorder.  Specifically, the Court modified the referral to a remand of that issue.

The Court stated that a remand "is the appropriate action when, as here, the Board has jurisdiction over a claim but the evidence has not been developed enough for proper appellate adjudication."  See Godfrey v. Brown, 7 Vet. App. 398, 409-10 (1995).  Additionally, the Court determined that the Veteran's claim was more appropriately characterized as a claim for disability compensation for a mental disability whether it is based on PTSD or generalized anxiety disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 3 (2009).

As a result of the Court's June 2010 decision, the Board's March 2009 decision was modified to reflect a remand of the claim of service connection for a mental disability other than PTSD to the AOJ.  In August 2009, the RO denied service connection for generalized anxiety disorder.  Because the Board has jurisdiction over the claim under the law of this case, the Board will adjudicate the claim.  


FINDING OF FACT

The Veteran has generalized anxiety disorder that is attributable to his active military service.


CONCLUSION OF LAW

The Veteran has generalized anxiety disorder that is the result of disease or injury incurred in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

The Veteran contends that he has a mental disability that is a result of his active military service.  Specifically, he states that he experienced stressful incidents that occurred while he was aboard the U.S.S. Arnold J. Isbell and the U.S.S. Preble.  The Veteran primarily points to the stress he underwent when he was in small confined quarters below the waterline that resulted in intense claustrophobia.  According to the Veteran, the situation was particularly stressful aboard the Preble when it was at sea near Vietnam during the Vietnam War.

As noted in the March 2009 Board decision, the Veteran's personnel records document that he was stationed aboard the U.S.S. Arnold J. Isbell and the U.S.S. Preble and that he served aboard the Preble during the Vietnam era.  Additionally, the Veteran provided seemingly credible testimony at a hearing before the Board in May 2006 concerning service in confined quarters below the waterline.  Such service is consistent with the circumstances of the Veteran's navy service during the Vietnam era.  Moreover, although the Veteran's service records do not reference a psychiatric diagnosis, or symptoms such as anxiety or depression, he is competent to report symptoms that he experienced to the extent they are capable of observation by a lay person.  See, e.g., Savage v. Gober, 10 Vet. App. 488, 495 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Previously, the Veteran primarily contended that he had PTSD as a result of the service in confined quarters and other in-service stressors.  See 38 C.F.R. § 3.304(f) (regulation pertaining to PTSD claims).  However, in the March 2009 decision, the Board determined that the preponderance of the evidence weighed against a conclusion that the Veteran has PTSD.  The regulations require that a diagnosis of a psychiatric disorder conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125 (2010).  The post-service evidence reflects that the Veteran does meet the DSM-IV criteria for generalized anxiety disorder rather than PTSD.  Thus, service connection may be warranted if the evidence shows that the Veteran's generalized anxiety disorder is attributable to his active military service.  

In July 2004, the Veteran underwent VA psychiatric examination.  The examiner reviewed the Veteran's medical record, and interviewed and examined the Veteran.  The examiner provided an Axis I diagnosis of generalized anxiety disorder related to the Vietnam War experience.  The examiner gave the opinion that the Veteran did not meet the criteria for PTSD but that he did meet the criteria for generalized anxiety disorder.  Further, the examiner stated that the Veteran's generalized anxiety disorder was related to stress in Vietnam, which included the stressful service below the waterline.

In April 2007, the Veteran underwent additional VA psychiatric examination.  Psychological testing was performed, and the Veteran was interviewed and examined.  The examiner indicated that the Veteran did not meet the criteria for a PTSD diagnosis and an Axis I diagnosis of generalized anxiety disorder was provided.  The examiner stated that the Veteran's anxiety disorder appeared to be directly related to his problems when he developed claustrophobia while in the military.

The psychologist who administered the psychological testing in April 2007 submitted an addendum in October 2008.  The psychologist reiterated that the Veteran did not have PTSD and any past PTSD diagnosis was likely made in error.  However, the psychologist stated that the Veteran's anxiety and related symptoms could be inferred to be related to his general quarters where he was below the waterline while on the U.S.S. Isbell and U.S.S. Preble.  According to the psychologist, the Veteran apparently developed a conditioned response to being in closed or restricted environments once he was discharged from the Navy.

In consideration of the evidence of record, the Board finds that the Veteran has generalized anxiety disorder that is attributable to his active military service.  Three different VA mental health professionals have come to this conclusion and there is no competent medical evidence that contradicts this finding.  In view of this finding, the Board concludes that service connection is warranted for generalized anxiety disorder.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.


ORDER

Service connection for generalized anxiety disorder is granted.



_______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


